Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 2,9,16 are objected to because of the following informalities:  

	Claims 2,9,16 recite “wherein the antenna-array-in-package comprises a 
n ˣ j antenna array having n ˣ j antenna elements, and wherein the base-tile antenna array comprises a m ˣ k antenna array having m ˣ k antenna tiles”.
The n, j, m, k should be defined, since it is the first introduction.
Appropriate correction is required.

Allowable Subject Matter
Claims 1,3-8,10-15,17-20 are allowed.
Claims 2,9,16 would be allowable if rewritten or amended to overcome the objection, set forth in this Office action.
Prior art reference Warnick (US 2011/0109507) discloses method, apparatus and system for integrated modular phase array tile configuration, the configuration includes plurality of integrated phased array tiles, where each phased array tiles includes antenna elements and beamformers. Prior art reference failed to teach or disclose an 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631